Citation Nr: 1447896	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  12-05 943	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa

THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the lumbar spine secondary to bilateral weak foot.

2.  Entitlement to service connection for trochanteric bursitis of the hips secondary to bilateral weak foot.

3.  Entitlement to a disability rating higher than 10 percent for bilateral weak foot.

REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran, who is the appellant, served on active duty from January 3, 1945, to December 24, 1945, and from March 1951 to December 1952.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in August 2009 of a Department of Veterans Affairs (VA) Regional Office (RO).  

In August 2012 the Veteran appeared at hearing before the undersigned Veterans Law Judge.  A copy of the transcript is in the Veteran's file.

In accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, in January 2013 the Board requested a medical expert opinion from the Veterans Health Administration (VHA) regarding the lumbar spine and hips.  In April 2013, the Board received the requested opinion.  In July 2013, the Board received a follow-up opinion.

In a decision in November 2013, the Board denied the claims.  

The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2014 in an Order, the Court granted a joint motion by the parties to vacate the Board's decision and to remand the case to the Board for further action consistent with the joint motion.  

The claim for increase for bilateral weak foot is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  Degenerative disc disease of the lumbar spine was not affirmatively shown to have had onset during service, degenerative disc disease is not otherwise related to an injury, disease, or event in service, and degenerative disc disease is not caused by or aggravated by service-connected bilateral weak foot. 

2.  Trochanteric bursitis of the hips was not affirmatively shown to have had onset during service, trochanteric bursitis of the hips is not otherwise related to an injury, disease, or event in service, and trochanteric bursitis of the hips is not caused by or aggravated by service-connected bilateral weak foot. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1110, 5107(b) West 2002); 38 C.F.R. §§ 3.303, 3.310 (2014).   

2.  The criteria for service connection for trochanteric bursitis of the hips have not been met.  38 U.S.C.A. §§ 1110, 5107(b) West 2002); 38 C.F.R. § § 3.303, 3.310 (2014).  

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 






Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudication VCAA notice by letter in November 2008.  As for the content and for the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim); and of Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service records, VA records, and private medical records. 


The Veteran was afforded a VA examination in June 2009.  

In April 2013, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board obtained a medical expert opinion from the Veterans Health Administration (VHA).  The Board requested an opinion as to the likelihood that either degenerative disc disease of the lumbar spine or bursitis of the hips was caused by or aggravated by the service-connected weakness of the feet.  In July 2013, the Board obtained a clarification from the VHA expert.  As the VA examiner reviewed the Veteran's history and as medical analysis was applied to the facts of the case to reach the conclusion reached in the opinion, the opinion is adequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding a medical opinion is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

Also the VHA expert addressed both direct causation and aggravation theories of service connection.  El-Amin v. Shinseki, 26 Vet. App. 136 (2013).  After the Veteran was provided a copy of the opinion, additional argument, but not evidence, was submitted. 
 
As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110. 



Generally, to establish entitlement to VA disability compensation, that is, service connection, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In this case, several legal theories operate in conjunction with 38 U.S.C.A. § 1110 as implemented in 38 C.F.R. § 3.303.  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be granted on a secondary basis for a disability that is proximately due to or is aggravated by a service-connected disease or injury. 38 C.F.R. § 3.310(a).



Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence in a case where a veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Evidence

The service treatment records from the first period of service from January 1945 to December 1945 show that the Veteran was seen in April 1945 for complaints of back pain and leg pain, which were treated with liniment.  There were no further complaints, finding, or treatment of back or leg pain.  On separation examination the neurological and musculoskeletal evaluations were normal. 

Following the first period of service, on VA examination in November 1949 there was complaint of back or hip pain.  




In a December 1949 rating decision the RO granted service connection for flat feet and assigned a 10 percent rating under Diagnostic Code 5276 (acquired flatfoot).

The service treatment records for the second period of service from March 1951 to December 1952 show that at on entrance examination the spine and lower extremities were evaluated as normal.  There were no entries for back or hip problems.  

After the second period of service, on VA examination in November 1964 the Veteran complained of pain in the feet with radiation into the lower portion of the back.  On examination there was no finding or diagnosis of a musculoskeletal problem of the back or hips.

In a May 1965 rating decision, the RO amended the service-connected flat feet to week feet and continued the 10 percent rating under Diagnostic Code 5277 (bilateral weak foot).

In June 2004 on VA examination, there was no objective finding of a back or hip abnormality.

In May 2005, VA records show that the Veteran complained of low back pain.  After an X-ray, the impression was degenerative disease of the lumbar spine.

In November 2008 VA records show that the Veteran had fallen from a ladder in October 2008 and after few days she had developed pain in the lower back extending into the left buttock.  History included chronic low back pain.  The assessment was exacerbation of chronic lower back pain.

In December 2008, a MRI showed degenerative disc disease of the lumbar spine.





In June 2009, on VA examination the Veteran stated that she had severe back pain that started about one year earlier.  The  Veteran also complained of hip pain, which also started about one year earlier.  The pertinent diagnoses were: degenerative disc disease of the lumbar spine with chronic pain, which was not caused or aggravated by the service-connected bilateral foot condition, which was more likely than not age related; left sciatica with pain into the hip and posterior thigh secondary to the degenerative changes of the lower lumbar spine; and trochanteric bursitis of the hips not caused or aggravated by the service-connected bilateral foot condition, which was more likely than not age related. 

In November 2010, a VA staff physician (board certification in internal medicine), who had treated the Veteran, stated that the Veteran had problems with her low back and hips.  The VA physician expressed the opinion that the problems were undoubtedly worsened due to gait abnormalities resulting from a long history of flat feet.

In August 2012, the Veteran testified that her low back and hip problems were related to her service-connected bilateral weak foot.  She testified that her treating VA physician told her and wrote a statement to the effect that her lower back could be a result of the way she had been walking.  She testified essentially that she did not have treatment for her low back or hips in service and never had treatment after service until her treatment by VA.  She testified that she had been receiving treatment for about six years.  The Veteran testified also that she had problems with only her left hip, not the right hip.  The Veteran testified as to her qualifications as a medical technologist.

In January 2013, the Board requested a medical expert opinion from the VHA regarding the likelihood that the Veteran's degenerative disc disease of the lumbar spine or the bursitis of the hips was caused or aggravated by the service-connected bilateral weak feet.  




In April 2013 the Board received the opinion from a VHA expert, a physician and Chief of Neurosurgery at a VA medical center.  

After a review of the Veteran's history and medical records, the VHA expert noted that bilateral plantar fasciitis started in the mid-1990s, X-rays in 1995 of the lumbar spine suggested some minimal degenerative changes and X-rays of the left hip showed no joint or hip abnormality, and 10 years later, X-rays showed degenerative disease of the lumbar spine.  

The VHA expert expressed the opinion that the hip and low back pathologies were not related to the weakness of the feet, and bursitis of the hips was not caused by or aggravated by degenerative disc disease of the lumbar spine, rather, the lumbar spine and hip conditions were separate pathologies that were likely caused by the onset and progression of degenerative changes with age.  

The VHA expert explained that the Veteran had age-related changes in several joints, including the lower spine, the hips, and the feet.

In May 2013, the Board requested clarification of the VHA opinion, requesting an opinion as to the likelihood that the degenerative disc disease of the lumbar spine or the bursitis of the hips was permanently worsened due to the service-connected bilateral weak foot.

In July 2013, the VHA expert expressed the opinion that degenerative disc disease of the lumbar spine and the bursitis of the hips were not related to the service-connected disability the feet.  The VHA expert explained that on a detailed review of the literature there was no substantial evidence that there was a causal link between a person with bilateral foot symptoms that would then induce an aggravated course of degeneration in the lumbar spine, causing degenerative disc disease or bursitis of the hips.  The VHA expert reiterated that the two sets of pathologies, feet versus back and hips, were separate and coincidental and had no relationship to each other.


Analysis

The Veteran does not argue and on the basis of the service treatment records alone, neither degenerative disc disease of the lumbar spine nor bursitis of the hips was affirmatively shown to have had onset during service and service connection under 38 U.S.C.A. § 1110 as implemented by 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not warranted. 

Also neither degenerative disc disease of the lumbar spine nor bursitis of the hips is a chronic disease listed in 38 C.F.R. § 3.309, chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply and service connection under 38 U.S.C.A. § 1110 as implemented by 38 C.F.R. § 3.303(b) (chronicity and continuity of symptomatology) is not warranted.  See Walker v. Shinseki, 708 F.3d (Fed. Cir. 2013) (The continuity of symptomatology avenue to service connection under the regulation creating a presumption of service connection for certain chronic diseases manifesting during service and then again at any later date is available only for chronic diseases enumerated in the only regulation listing named chronic diseases.  38 C.F.R. §§ 3.303(b), 3.309(a)).  

As for service connection based on an initial diagnosis after service under 38 C.F.R. § 3.303(d), after service, in May 2005, X-rays by VA showed degenerative disease of the lumbar spine.  In December 2008, a MRI by a private health care provider showed degenerative disc disease of the lumbar spine.  In June 2009 on VA examination, trochanteric bursitis of the hips was diagnosed. 

The Veteran does not argue and there is no evidence that either degenerative disc disease of the lumbar spine or bursitis of the hips, first diagnosed after service, is otherwise related to an injury, disease, or event in service and service connection under 38 U.S.C.A. § 1110 as implemented by 38 C.F.R. § 3.303(d) (first diagnosed after service and the diagnosed disease was incurred in service) is not warranted. 




The Veteran does assert that degenerative disc disease of the lumbar spine and bursitis of the hips were caused by, that is, secondary to service-connected weak feet.  

Service connection may be granted for a disability proximately due to or the result of a service-connected disability, referred to as secondary service connection.  38 C.F.R. § 3.310(a).  Secondary service connection includes that theory of aggravation, that is, a nonservice-connected condition (back or hips) made permanently worse by a service-connected condition (weak feet).  

The Veteran as a lay person is competent to describe symptoms of back pain and painful hips and symptoms of weak feet, which is within the realm of the Veteran's personal experience.  See 38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person).  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).

The Veteran as a lay person is also competent to identify a simple medical condition, or describe a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  A simple medical condition is one capable of lay observation. Jandreau, at 1377.  As a lay person, the Veteran is also competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

The Veteran is also trained and has experience as a healthcare professional who analyzes blood samples.



At her hearing the Veteran responded "yes" to her representative's question of whether as a medical person the disabilities of her back and hips were associated with her feet.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

As the Veteran offered an opinion as a medical person, the Board has considered whether the Veteran is competent, that is, qualified, to offer an opinion on the question of whether the back or hips disabilities are associated with her feet disability.

Under 38 C.F.R. § 3.159(a)(1), competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Accordingly, in assessing whether particular medical statements made by an individual are competent, the level of training, education, and experience of the person is a factor.

Whether the Veteran's opinion is competent medical evidence does not rest only on the basis that the Veteran has some kind of medical training; but rather rests on whether her education, training, or experience includes expertise to offer a medical diagnosis or opinion on the medical question of etiology-the question of whether the claimed back or hips disabilities were caused or aggravated by the service-connected weak feet.  See Black v. Brown, 10 Vet. App. 279, 284 (1997) (medical competence must include the expertise to make etiological assessments for the condition at issue).







The Veteran's professional medical background consists of training as a medical technologist, trained to analyze blood.  She is not shown to have the education, training or experience of medical professionals trained to diagnose neurological or orthopedic conditions of the spine or hips.  

Therefore, the Board finds that the Veteran's opinion is not competent medical evidence on the medical question of causation or aggravation of the back and hips by the service-connected weak feet.  As the Veteran's opinion is not competent medical evidence, her opinion is not admissible and cannot be considered as evidence favorable to the claim.

To the extent the Veteran as a lay person has offered an opinion on causation, she is competent to offer an opinion on a simple medical condition-a condition that does not require that the proponent have specialized education, training, or experience.  38 C.F.R. § 3.159; see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).

In this case, the medical question of causation is not a simple medical one that can be answered by the Veteran as a lay person based on inferences gained by personal knowledge because the medical question falls outside the realm of common knowledge of a lay person or the Veteran with training as one who analyzed blood samples.

Other than her experience as a medical technologist, no factual foundation has been established to show that the Veteran as a lay person is otherwise qualified through education, training, or experience to competently analyze the probable cause of her musculoskeletal disabilities.




As the Veteran's opinion is not competent lay evidence it is not admissible as evidence on the question of etiology, and cannot be considered as such evidence favorable to the claim.  As such, the Board need not reach the question of the credibility.

As for the Veteran describing a contemporaneous medical diagnosis, the Veteran does not argue and the record does not show that a medical professional diagnosed degenerative disc disease before 2005 or bursitis before 2009.

As the Veteran's lay evidence is not favorable to the claim, the Board looks to the medical evidence, and there is medical evidence in favor and against the claim.

The medical evidence in favor of the Veteran's claim consists of the November 2010 opinion of a VA physician who has treated the Veteran and who is qualified as a physician to offer a medical opinion that the Veteran's low back and hips conditions had undoubtedly worsened due to gait abnormalities resulting from a long history of flat feet.

The medical evidence against the claim consists of the opinion of a VHA expert, a neurosurgeon, who is qualified through education, training, or experience to offer a medical opinion.  After a review of the Veteran's history and medical records, the VHA expert expressed the opinion that the low back and hip pathologies were not related to the weakness of the feet, and bursitis of the hips was not caused by or aggravated by degenerative disc disease of the lumbar spine.  Rather, the lumbar spine and hip conditions were separate pathologies that were likely caused by the onset and progression of degenerative changes with age as the Veteran had age-related changes in several joints, including the lower spine, the hips, and the feet.

The VHA expert also expressed the opinion that degenerative disc disease of the lumbar spine and the bursitis of the hips were not related to the service-connected bilateral foot disability.  


The VHA expert explained that on a detailed review of the literature, there was no substantial evidence that there was a causal link between a person with bilateral foot symptoms that would induce an aggravated course of degeneration in the lumbar spine causing degenerative disc disease or bursitis of the hips.

The probative value or evidentiary weight to be attached to a medical opinion is within the Board's province as finder of fact. The guiding factors in evaluating the probative value of a medical opinion include whether the opinion is fully articulated, that is, unequivocally stated, whether the opinion is based upon sufficient facts, and whether the expert applied valid medical analysis to the significant facts of the case in order to reach the conclusion rendered in the opinion. Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-3 (2008). 

The Board finds that the November 2010 opinion of the VA treating physician, that the low back and hips disorders were worsened due to gait abnormalities resulting from a long history of flat feet, is less probative weight than the negative opinion of the VHA expert for the following reasons.  

First, the VA treating physician did not account for the onset and progression of degenerative changes with age, a risk factor for developing the claimed conditions.  The VHA expert explained and considered the Veteran's age-related changes in several joints including the lower spine, the hips, and the feet.  Also, the reasonable inference from the VHA expert's opinion is that the claimed disabilities did not manifest in an unusual manner such as due to deformity of the feet.  See Stefl, at 124-25 (holding a medical opinion must support its conclusion with analysis the Board can consider and weight against contrary opinions; relevant points include other risk factors for developing the claimed conditions and whether the claimed conditions developed in an unusual manner).  






Second, the VHA expert explained that a review of the literature showed no substantial evidence that there was a causal link between a person with bilateral foot symptoms that would induce an aggravated course of degeneration in the lumbar spine, causing degenerative disc disease or in the hips causing bursitis of the hips.  The VHA expert opinion also discussed the pertinent risk factors.  The VA treating physician did not cite to a review of the literature or to risk factors.  

The VHA expert adequately addressed evidence pertinent to the questions of direct causation and aggravation.  ElAmin, 26 Vet. App. 136.

In contrast to the opinion of the VHA expert, the Veteran's treating VA physician provided no clear rationale that was consistent with the clinical history of the Veteran's low back and bilateral hip disorders.  It consists merely of the bare assertion without rationale that the problems with the Veteran's low back and hips were undoubtedly worsened due to gait abnormalities of her long history of flat feet.  The opinion of the VHA expert provided clear rationale and is consistent with the medical history.

Based on the foregoing the Board finds that the opinion of the VA treating physician is entitled to less weight than the opinion of the VHA expert on the medical question of whether the claimed disabilities of the back and hips were caused by or aggravated by the service-connected weak feet.

The VHA expert's opinion accounts for the facts of the case and that expert has applied valid medical analysis based on review of the medical literature as to the significant facts of the case to reach the opinion.  Therefore, the Board finds that the VHA opinion is persuasive evidence that opposes the claim and outweighs the favorable opinion of the VA treating physician.






As the preponderance of the evidence is against the claims of service connection for degenerative disc disease of the lumbar spine and for trochanteric bursitis of the hips, including as secondary to service-connected weak feet, the benefit-of-the-doubt standard of proof does not apply, and service connection is not warranted.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for degenerative disc disease of the lumbar spine to include secondary service connection is denied.

Service connection for trochanteric bursitis of the hips to include secondary service connection is denied.


REMAND

On the claim for increase for weak feet, after the Veteran was last examined by VA in June 2009, the VA treating physician asserted in a statement in November 2010 that the Veteran experienced increased problems with foot pain related to flat feet and resultant arthritic changes.  As the evidence suggests a material change in the disability, a reexamination under 38 C.F.R. § 3.327 is warranted.  in a November 2010 statement a 

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran a VA examination to determine the severity of weak feet.  

The Veteran's file must be available to the VA examiner for review.  


2.  After completion of the above development, adjudicate the claim.  If the benefit is denied, then furnish the Veteran and her representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


